Citation Nr: 9915791	
Decision Date: 06/08/99    Archive Date: 06/21/99

DOCKET NO.  96-09 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 60 percent for service-connected herniated disc, at L4-5 
and L5-S1, with radiculopathy and left foot drop.

2.  Entitlement to an initial disability evaluation in excess 
of 10 percent for service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1978 to August 
1978 and from November 1990 to October 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  That rating decision, in pertinent 
part, granted service connection for neurogenic weakness, 
left ankle, involving dermatomes L4 through S1, and assigned 
thereto an initial disability rating of 
10 percent, effective October 1994.  It also granted service 
connection for bilateral pes planus and assigned thereto a 
noncompensable (0 percent) disability rating, effective 
October 1994.

During the pendency of this appeal, the appellant filed a 
claim for service connection for sinusitis.  In May 1995, the 
RO issued a rating decision that denied this claim.  
Thereafter, the appellant perfected his appeal of this issue.  

In November 1997, a hearing was held before Bettina S. 
Callaway, who is the Board member making this decision and 
who was designated by the Chairman to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 1991).  At the 
hearing, the appellant withdrew his appeal on the issue of 
service connection for sinusitis.

In March 1998, the Board remanded this case for additional 
examinations of the appellant and medical opinions.  In July 
1998, the RO issued a rating decision which assigned an 
increased disability rating of 60 percent, effective October 
1994, for the appellant's service-connected herniated disc 
L4-4 and L5-S1, with radiculopathy and left foot drop 
(formerly characterized as neurogenic weakness, left ankle, 
involving dermatomes L4 through S1).  The RO's July 1998 
rating decision also assigned an increased disability rating 
of 10 percent, effective October 1994, for the appellant's 
service-connected bilateral pes planus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected herniated disc, L4-5 and 
L5-S1, with radiculopathy and left foot drop, is currently 
manifested by: forward flexion to 86 degrees; extension to 24 
degrees; full range of motion for rotation and lateral 
bending; tenderness on palpation over lumbar area and into 
gluteal muscles; impaired sensory examination at L4 through 
S1; markedly decreased left ankle reflex; no demonstrable 
muscle spasms; an ability to toe stand and squat; and 
complaints of intermittent low back pain, with radiation into 
the buttocks and left lower extremity.

3.  The veteran's service-connected bilateral pes planus is 
manifested by bilateral pain on use of the feet; an arched 
left foot and no arch on the right foot; no marked 
deformities or characteristic callosities; and complaints of 
pain and swelling on prolonged walking or standing.  

4.  The veteran's service-connected bilateral pes planus does 
not result in more than a moderate bilateral foot condition.


CONCLUSION OF LAW

1.  The criteria for an increased initial disability rating 
in excess of 60 percent for service-connected herniated disc 
L4-5 and L5-S1, with radiculopathy and left foot drop, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including 4.7, 4.10, 4.40, 4.45, 4.71a and 
Diagnostic Code 5293 (1998).

2.  The criteria for an increased initial disability rating 
in excess of 10 percent for service-connected bilateral pes 
have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. Part 4, including § 4.7 and Diagnostic Code 5276 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I.  Preliminary Considerations

The veteran's claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment 
of a disability rating following the award of service 
connection is part of the original claim, and the United 
States Court of Appeals for Veterans Claims (Court) has held 
that when a claimant is awarded service connection for a 
disability and subsequently appeals the initial assignment of 
a rating for that disability, the claim continues to be well 
grounded as long as the rating schedule provides for a higher 
rating and the claim remains open.  Shipwash v. Brown, 8 Vet. 
App. 218 (1995).  All relevant facts have been properly 
developed and no further assistance to the veteran is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residuals of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132, emphasis in the original.  The 
Court then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC. Id.

Similar to Fenderson, the RO in this case identified the 
issues on appeal as evaluation of the appellant's service-
connected conditions, rather than as a disagreement with the 
original rating award.  However, the RO's June 1995 SOC and 
July 1998 supplemental SOC provided the appellant with the 
appropriate, applicable law and regulations and an adequate 
discussion of the basis for the RO's assignment of initial 
disability evaluations in this matter.  In addition, the 
original rating action on appeal in this matter was issued 
within four months of the veteran's discharge from the 
service.  Consequently, the Board sees no prejudice to the 
appellant in recharacterizing the issues on appeal to 
properly reflect the appellant's disagreement with the 
initial disability evaluations assigned to the appellant's 
service-connected herniated disc, at L4-5 and L5-S1, with 
radiculopathy and left foot drop, and his service-connected 
bilateral pes planus.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 
II.  Factual Background

A review of the veteran's report of separation, Form DD 214, 
revealed that he served on active duty in the United States 
Marine Corps from June 1978 to August 1978 and from November 
1990 to October 1994.  In November 1990, the veteran's 
entrance examination was conducted.  The report of this 
examination noted essentially normal findings throughout.  A 
review of the veteran's service medical records revealed 
treatment for a variety of conditions.  In January 1991, the 
veteran was treated for complaints of right ankle pain and 
bilateral ankle soreness.  An assessment of mild right ankle 
strain and pes planus was given.  A May 1991 treatment report 
noted the veteran's complaints of bilateral foot pain since 
November 1990.  Objective examination revealed bilateral pes 
planus, right worse than left.  An assessment of symptomatic 
pes planus was noted.  The report of a physical evaluation 
board, dated May 1991, noted a diagnosis of bilateral 
symptomatic pes planus equinus syndrome.  A September 1991 
treatment report noted the veteran's complaints of continuing 
bilateral foot pain.  

In June 1992, the veteran was seen for complaints of low back 
pain after lifting a heavy box.  Subsequently, the veteran 
sought treatment for weakness of the left lower leg and foot.  
He reported that this condition started while he was 
stationed in Saudi Arabia, and he attributed this condition 
to marching in the sand.  The treatment report, dated June 
1992, concluded with an assessment of an essentially normal 
examination with questionable left foot dorsiflexor weakness.  
In September 1992, the veteran was hospitalized for treatment 
of his left leg disorder.  The hospitalization report noted 
that "[t]he weakness in the lower extremity has remained 
essentially stable for the last several months."  Physical 
examination revealed a slight limp to the left.  The report 
also noted that "[s]trength is good except about the left 
ankle where there is moderate decrease in dorsiflexion, 
eversion, and a mild decrease in inversion."  An 
electromyography examination revealed a neuropathic change in 
L4-S1 dermatomes, plexopathy versus multiple radiculopathies.  
The report concluded with final diagnoses of: (1) acute and 
chronic neurogenic weakness, left ankle, involving dermatomes 
L4 through S1, cause undetermined: (2) labile hypertension 
and (3) history of childhood asthma.

In September 1993, the veteran was treated for swelling of 
the feet.  The report noted an impression of rigid flat feet 
and neurogenic weakness of left lower extremity, unknown 
etiology.  A May 1994 treatment report noted the veteran's 
complaints of intermittent back pain for the past year and 
bilateral leg numbness, worse on the left.  In July 1994, a 
nerve conduction study revealed left tibial neuropathy, left 
L4, L5 and S1 radiculopathies, and no evidence of plexopathy.

Post service medical records, dated December 1994 through 
September 1996, were retrieved from the VA medical center in 
New Orleans, Louisiana.  In December 1994, the veteran 
underwent an electromyography.  The report of this procedure 
noted the veteran's complaints of low back pain.  The report 
also noted findings consistent with a left L4-L5 and S1 
radiculopathy.  

In January 1995, a VA general physical examination was 
conducted.  The report of this examination noted the 
veteran's complaints of paralyses of the left leg and 
bilateral foot pain.  Physical examination revealed flat 
feet, a normal posture and gait.  The report indicated that 
there was no functional effect and that his neurological 
system was normal.  A diagnosis of pes planus was given.

A March 1996 treatment report noted the veteran's complaints 
of bilateral foot pain with prolonged standing or walking..  
Impressions of plantar fasciitis and pes planus were given.  
An August 1996 treatment report noted the veteran's 
complaints of painful flat feet, including pain under the 
right, first, metatarsal head.  The report recommended arch 
supports with metatarsal bars as shoe inserts.  Impressions 
of plantar fasciitis, resolving, metatarsalgia, and flexible 
flat feet, were given.  

In November 1997, a hearing was conducted before the Board.  
At the hearing, the veteran testified that he was employed as 
a security guard, but that his foot and back disorders were 
aggravated by the required prolonged standing and walking in 
this job.  He indicated that he was currently taking Motrin 
and Ibuprofen for his foot and back disorders.  He also noted 
that he had orthopedic shoes and inserts, but that these only 
helped so much.  He indicated that he had back pain, 
described as an "ache," which traveled down his left lower 
extremity.  He noted that this pain increased with activity.

In April 1998, the RO sent a letter to the veteran requesting 
information on any medical treatment he had received during 
the course of this appeal.  No response was received.  

A computed tomography examination, performed in April 1998, 
noted impressions of minimal osteoarthritis changes of facet 
joints, bilaterally, at L5-S1 and central and left 
paracentral disk herniation at L5-S1.

In May 1998, a VA examination of the brain and spinal cord 
was conducted.  The report of this examination noted the 
veteran's complaints of left ankle weakness and pain in his 
lower back.  He also indicated that he had pain in his 
Achilles tendon and right shoulder.  Physical examination 
revealed:

On examination he has gait impairment 
manifest by left foot difficulty with 
extension of the toes and ankles.  He 
also has a heel drop on the left side.  
Squat is performed well.  The examination 
further reveals normal upper extremities.  
Cranial nerves not examined.  The lower 
extremities show atrophy in the left 
calf.  The circumference on the right 
calf is 42 cm, on the left 40.  Weakness 
is evident in the extensors of the ankles 
and toes of the left calf and in the 
flexors.  In fact there is some flexor 
contraction as the ankle can only be 
brought up to 90 degrees without 
resistance.  Sensory examination is also 
impaired in the S1, L5 and L4 
distribution on the left calf and foot.  
Reflexes show normal reflexes in the 
upper extremity and in the right lower 
extremity the left ankle jerk is markedly 
decreased.  


The report concluded with the following assessment:

All these signs and symptoms of this 
gentleman are quite objective, measurable 
and in fact permanent.  He has the 
clinical signs of an L4-5 and S1 
radiculopathy as documented on physical 
exam[ination] and his prior nerve 
conduction studies.

The report also indicated that the veteran would be issued a 
left foot brace to support his foot and keep him from 
tripping when he walks.  

In May 1998, a VA examination for feet was conducted.  The 
report of this examination noted the veteran's complaints of 
pain in the feet and tightness of the Achilles tendons.  He 
indicated that the pain increased with prolonged walking or 
standing.  He also indicated that the pain was relieved, but 
not to full extinction, with rest.  Physical examination 
revealed calluses on the fifth proximal interphalangeal 
joint, bilaterally.  The report attributed these calluses to 
the veteran's neuromuscular pathology.  Left Achilles reflex 
was absent.  Muscle strength of the intrinsic and extrinsic 
muscles of the right foot were 5/5, except for the posterior 
tibia which was 3/5.  Muscle strength of the intrinsic and 
extrinsic muscles of the left foot were 0/5.  The 
circumference of the calves were 15 inches, bilaterally.  
Musculoskeletal examination revealed the foot to have an arch 
and no arch on the right.  The veteran was unable to stand on 
his left heel.  The report also noted:

The neutral calcaneal stance on the right 
is 8 degrees varus.  The relaxed 
calcaneal stance on the right is 6 
degrees valgus.  The neutral calcaneal 
stance on the left is 5 degrees varus.  
The relaxed calcaneal stance on the left 
is 2 degrees valgus.  There is no active 
dorsiflexion of the left ankle.  There is 
no active inversion, eversion of the left 
foot.  There is some firing of the 
extensors during gait at the first 
[metaphalangeal joint] and second, third, 
fourth and fifth [metaphalangeal joints].  
During gait patient does drag left foot.

A VA examination for joints was also conducted in May 1998.  
The report of this examination noted the veteran's complaints 
of low back and right ankle pain.  He indicated that his low 
back pain occurs on a daily basis.  He also indicated that he 
was employed as a security guard.  The report stated, in 
pertinent part:

On physical examination his right ankle 
shows full range of motion.  There is no 
swelling, no erythema, no gross 
deformities noted.  His left ankle has no 
active range of motion in dorsiflexion.  
He does have plantar flexion from 18 
degrees to 45 degrees.  He is unable to 
actively get his foot to neutral.  . . .  
His low back flexion is 0 to 86 degrees, 
extension 0 to 24.  He has full range of 
motion in rotation and lateral bending.  
He has tenderness over his lumbar area 
into his gluteal muscles on palpation.  
He is unable to heel stand on the left.  
He is able to toe stand.  His gait shows 
foot drop on the left.

The report concluded with an assessment of L4-L5 and L5-S1 
disc herniation.  It also noted that the veteran's left ankle 
weakness is due to his lower back disc problems.  

III.  Analysis

Review of the appellant's claim requires the Board to provide 
a written statement of the reasons or bases for its findings 
and conclusions on material issues of fact and law.  38 
U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the Court.  See Simon v. Derwinski, 2 Vet. App. 621, 622 
(1992); Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  To 
comply with this requirement, the Board must analyze the 
credibility and probative value of the evidence, account for 
evidence which it finds to be persuasive or unpersuasive, and 
provide reasons for rejecting any evidence favorable to the 
appellant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
Furthermore, as the Court has pointed out, the Board may not 
base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only 
on the basis of independent medical evidence in the record or 
adequate quotation from recognized medical treatises.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, the Board has the duty to assess the credibility 
and weight to be given to the evidence.  See Madden v. Gober, 
125 F.3d 1477 (Fed. Cir. 1997) and cases cited therein.  Once 
the evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1998).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1998).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that 38 C.F.R. §§ 4.40, 4.45 and 4.59 were not subsumed into 
the diagnostic codes under which a veteran's disabilities are 
rated. Id..  Therefore, the Board has to consider the 
"functional loss" of a musculoskeletal disability under 
38 C.F.R. § 4.40, separate from any consideration of the 
veteran's disability under the diagnostic codes.  DeLuca, 8 
Vet. App. at 206.  Functional loss may occur as a result of 
weakness or pain on motion of the affected body part.  
38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive 
motion, in weight bearing and non-weight bearing 
and, if possible, with the range of the opposite 
undamaged joint.  

38 C.F.R. § 4.59 (1998).

A.  Herniated Disc, L4-5 and L5-S1, with Radiculopathy and 
Left Foot Drop

The veteran's service-connected herniated disc, L4-5 and L5-
S1, with radiculopathy and left foot drop, is currently rated 
as 60 percent disabling under Diagnostic Code 5293, relating 
to intervertebral disc syndrome.  In determining the proper 
evaluation for degenerative disc disease, consideration is 
given to the following: postoperative results of surgery, 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc(s), and the frequency and severity of 
attacks.  

The veteran's current disability rating of 60 percent 
pursuant to Diagnostic Code 5293, the highest rating 
assignable based under this code, contemplates a pronounced 
disability with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to site of diseased disc, little intermittent 
relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(1998). 

Only two diagnostic codes for rating lumbar spine disorders 
contemplate ratings in excess of 60 percent.  Diagnostic code 
5285, assigns a 100 percent rating when there are residuals 
of a fractured vertebra with cord involvement, bedridden, or 
long leg braces. 38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5285 (1996).  Diagnostic code 5286, contemplates an 
assignment of a 100 percent rating when there is complete 
bony fixation (ankylosis) of the spine at an unfavorable 
angle, with marked deformity.

After a thorough review of the evidence of record, the Board 
concludes that the veteran's service-connected herniated 
disc, L4-5 and L5-S1, with radiculopathy and left foot drop, 
is appropriately evaluated as 60 percent disabling.  The 
veteran's May 1998 VA examination for joints concluded that 
the veteran's left ankle weakness is due to his lower back 
disc problems.  The report noted that the veteran's gait 
showed foot drop on the left.  Although unable to heel stand 
on the left, the veteran was able to toe stand, bilaterally.  
Range of motion testing of the veteran's back revealed 
flexion to 86 degrees and extension to 24 degrees.  His back 
also exhibited a full range of motion in rotation and lateral 
bending.  Although the veteran complained of pain in his back 
and feet, the 60 percent disability rating currently assigned 
contemplates pronounced persistent symptoms compatible with 
sciatic neuropathy with characteristic pain.  As noted on his 
May 1998 VA joints examination, the veteran "states that his 
low back pain occurs off and on daily."  No demonstrable 
muscle spasm was indicated.  The report of the veteran's VA 
examination for the brain and spinal cord, dated May 1998, 
noted that the veteran's left lower extremity reflexes were 
"markedly decreased," and that his left lower extremity 
exhibited atrophy.  The report also noted, however, that the 
veteran was able to squat well.  Moreover, the evidence of 
record indicates that the veteran has managed to maintain his 
employment as a security guard throughout this appeal.  The 
report of the veteran's January 1995 VA general physical 
examination noted that the veteran's posture and gait were 
normal.  It also noted no functional defects and that the 
veteran's neurological system was normal.  

As there is no evidence of ankylosis of the veteran's spine, 
nor is there evidence of a fractured vertebra with cord 
involvement, a rating in excess of 60 percent is not 
warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Therefore, the preponderance of the evidence is 
against the veteran's claim for an increased rating for his 
service-connected herniated disc, L4-5 and L5-S1, with 
radiculopathy and left foot drop.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 3.321(b)(1), Part 4, §§ 4.10, 4.40, and 
Diagnostic Codes 5285-5295. (1998).

B.  Bilateral Pes Planus

As noted above, the veteran's bilateral pes planus is 
currently rated as 10 percent disabling pursuant to 
Diagnostic Code 5276.  

Bilateral pes planus is evaluated pursuant to criteria set 
forth at 38 C.F.R. Part 4, Diagnostic Code 5276 (1998).  Mild 
symptoms which are relieved by a built-up shoe or arch 
supports will be rated as noncompensably disabling.  Where 
there are moderate symptoms, bilaterally or unilaterally, 
with a weight-bearing line over or medial to the great toe, 
inward bowing of the tendo achillis, and pain on manipulation 
and use of the feet, a 10 percent rating will be granted.  
Severe bilateral manifestations, such as evidence of marked 
deformity (pronation and abduction, etc.), accentuated pain 
on manipulation and use, indications of swelling on use, and 
characteristic callosities, will be granted a 30 percent 
rating.  Pronounced bilateral pes planus, with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation, none of which are improved by 
orthopedic shoes or appliances, will be awarded a 50 percent 
schedular evaluation.

After a thorough review of the veteran's claims file, the 
Board determines that the most appropriate rating for the 
veteran's service-connected bilateral pes planus is a 10 
percent disability evaluation under Diagnostic Code 5276.  
The report of the May 1998 VA examination for feet noted the 
veteran's complaints of pain in both of his feet and 
tightness in both Achilles tendons.  The report also noted 
the veteran's contentions that the pain in his feet is 
relieved by staying off his feet, but not to full extinction.  
Physical examination revealed that the veteran maintained an 
arched foot on the left and no arch on the right.  During 
standing on his toes, the right heel did not invert.  The 
neutral calcaneal stance on the right was 8 degrees varus.  
The relaxed calcaneal stance on the right was 6 degrees 
valgus.  On the left, the neutral calcaneal stance was 5 
degrees varus and the relaxed calcaneal stance was 2 degrees 
varus.  Although the report noted calluses on the fifth 
proximal phalangeal joint, bilaterally, this condition was 
attributed to the veteran's neuromuscular pathology effecting 
his left foot and ankle.  During the November 1997 hearing, 
the veteran testified that he was employed as a security 
guard.  He testified that this position requires that he be 
on his feet for an extended period of time.  He also 
indicated that prolonged standing and walking caused pain and 
swelling in his feet.  The May 1998 VA examination for joints 
indicated that the veteran remained as a security guard.  The 
report of the veteran's VA general physical examination, 
dated January 1995, noted that the veteran had flat feet with 
"no functional effect."  The report also noted that the 
veteran's posture and gait were normal.  There is no 
objective evidence of marked deformity, severe pain on 
manipulation, swelling on use and characteristic callosities 
due to flat feet.  Accordingly, the preponderance of the 
evidence is against a rating in excess of 10 percent for the 
veteran's bilateral foot disability.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Veterans Appeals (Court) held that 38 C.F.R. §§ 
4.40, 4.45 were not subsumed into the diagnostic codes under 
which a veteran's disabilities are rated, and that the Board 
has to consider the "functional loss" of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the 
diagnostic codes. DeLuca, 8 Vet. App. 202, 206 (1995).  
However, Diagnostic Code 5276, acquired flatfoot, does not 
evaluate the veteran's foot disability with respect to loss 
of range of motion; therefore, sections 4.40 and 4.45, with 
respect to pain on motion, are not applicable. Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996).


ORDER

An initial disability rating in excess of 60 percent for the 
veteran's service-connected herniated disc, at L4-4 and L5-
S1, with radiculopathy and left foot drop, is denied.  

An initial disability rating in excess of 10 percent for the 
veteran's service-connected bilateral pes planus is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

